Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with NELSON RUNKLE on 5/31/2022.

1. In claim 18, line 1, delete "us" and insert -- "is" -- after "laser energy".
2. In claim 20, line 4, delete "a" and insert -- "the" -- after "form".
3. Cancel claims 1-14,23-25.

Allowable Subject Matter
Claims 15-22 are allowed.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “aligning the carrier substrate with the display backplane substrate, wherein at least one of the plurality of color conversion devices is over and above the groove; and ablating a portion of the release layer, wherein ablating the portion of the release layer separates the at least one color conversion device from the carrier substrate” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2015/0171287 A1 (“Matsumura”) and US 2015/0340346 A1 (“Chu”) are hereby cited as the closest prior art. Figure 5 of Matsumura discloses carrier substrate (1), display backplane (8) a plurality of color conversion devices (phosphor coated resin sheet 2) and Fig. 15-17 of Chu discloses pixel element (light emitting unit, left, Fig. 15) with groove being filled (Fig. 17 in which color conversion devices made of red, blue and green layer C falls, para 78).
However, the above prior arts by themselves or in combination with other arts does not teach: “aligning the carrier substrate with the display backplane substrate, wherein at least one of the plurality of color conversion devices is over and above the groove; and ablating a portion of the release layer, wherein ablating the portion of the release layer separates the at least one color conversion device from the carrier substrate” for claim 15 along with its other limitations. Thus, the applicant’s claim is determined to be novel and non-obvious.
For these reasons, independent claim 15 is allowed.
Dependent claims 16-22 are allowed as those inherit the allowable subject matters from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819